Appeal from an interlocutory order appointing a receiver pending a hearing on the merits of the case at the instance of the state.
Appellant has filed no brief and submitted no argument oral or written in support of his appeal. We have carefully examined the record, and have reached the conclusion that the trial court's action appointing a receiver was justified in order to safeguard the rights of the state, and we have detected no error in the proceeding. Since our jurisdiction is final and any holding we might make would have no binding effect upon the issues involved in the merits of the case, we can see no good purpose in a statement and discussion of the issues presented in the assignments of error.
The order appealed from is affirmed.
Affirmed.